DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments have been fully considered but they are not persuasive.
The arguments are those of the After-Final of 24 August 2022, to which a response is provided in the subsequent Advisory Action of 12 September 2022.  Said response is still considered applicable, and is restated below.
Applicant argues that the disclosure of the reference Jin et al. (2021/0350109) is unreasonably related to the claimed features, finding basis in hindsight; Jin is similarly alleged to teach only two layers, unlike the claimed invention. The Office respectfully disagrees. 
[Per two layers] 
The two layers discussed by Jin are first and second material layers establishing an interface/boundary [0088]. Reflection and transmission of the ultrasonic waves are considered with respect to behavior at material interfaces/boundaries, which consist of two layers at a time (i.e. material layer that wave is leaving and material layer that wave is entering). An understanding of reflection and transmission within the device as a whole, involves repeating this process, for every material interface/boundary in the acoustic path of waves (e.g. from 1st layer to 2nd layer; from 2nd layer to 3rd layer; etc.), in addition to the return path, as described in the last paragraph of page 16 of the Office Action, continuing through the following page. These details will not be revisited here, for brevity. 
[Per hindsight] 
Motivation for combination is explicitly cited in [0011] of Jin, which Applicant neither acknowledges nor contests.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

i.	Claim 1, 2, 4 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2019/0384960; hereinafter Kwon) in view of Jin et al. (2021/0350109; hereinafter Jin).

Regarding claim 1, Kwon discloses a liquid crystal [0070] protection film capable of ultrasonic fingerprint recognition [0081], the liquid crystal protection film comprising: a liquid crystal protection film part configured to be attached to an upper portion of a liquid crystal (34 of Figure 2) of a smart device including an ultrasonic fingerprint recognition sensor (38), so as to protect the liquid crystal, and wherein the liquid crystal protection film part comprises: 
a first layer (31) attached to the upper portion of the liquid crystal (34); and 
a liquid crystal adhesive layer (32) formed under the first layer (31) to allow the liquid crystal (34) to adhere to the first layer (31; [0051]).
Kwon does not expressly state the protection film further comprising a second layer formed on an upper portion of the first layer; and a cover film part configured to adhere to an upper portion of the liquid crystal protection film part, and wherein the cover film part comprises: a cover film configured to protect the upper portion of the liquid crystal protection film part; and a cover adhesive layer formed under the cover film to allow the cover film to adhere to the upper portion of the liquid crystal protection film part.
However, [0016]1 of the instant application, one form said second layer may take is “...laminating with the same base layer as that of the first layer...”

In a latter embodiment of Kwon, the transparent plate (339 of Figure 12) may be formed from either a single layer, or multiple layers repeatedly laminated [0102].  Lamination between each of the five or more instances of the transparent plate is interpreted to comprise Kwon’s earlier mentioned adhesive (32 of Figure 2).  The sequence of five laminated layers and adhesive between, provided as an alternative to Kwon’s front cover (501 of Figure 26) or glass (31 of Figure 2), are each interpreted to provide a comparable teaching of at least the claimed cover film, cover adhesive and second layer formed on an upper portion of the first layer.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the protection film of Kwon provides an implied teaching of further comprising a second layer formed on an upper portion of the first layer; and a cover film part configured to adhere to an upper portion of the liquid crystal protection film part, and wherein the cover film part comprises: a cover film configured to protect the upper portion of the liquid crystal protection film part; and a cover adhesive layer formed under the cover film to allow the cover film to adhere to the upper portion of the liquid crystal protection film part, as claimed, in view of the reasoning above.
Kwon does not explicitly disclose the film wherein a difference in impedance among the liquid crystal, the first layer, the second layer, and the liquid crystal adhesive layer is controlled so that performance degradation of the fingerprint recognition is within 0.35 dB, and wherein the impedance is an acoustic impedance calculated by an equation below:
            
                Z
                =
                ρ
                ∙
                C
                =
                
                    ρ
                    ∙
                    E
                
            
        
wherein Z is the acoustic impedance, p is a density, C is an ultrasound velocity, and E is a volume modulus.
However, Jin discloses an ultrasonic sensor [0001] whose layers’ impedance (Figure 7A) is considered, with regard to the reflection of sound waves [0106].  
Please first consider the known expression2 of loss in decibels that is calculated with the following relationship:
            
                
                    
                        
                            
                                loss
                                
                                    
                                        dB
                                    
                                
                                =
                                10
                                ∙
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                m
                                                e
                                                a
                                                s
                                            
                                        
                                    
                                    
                                        
                                            
                                                P
                                            
                                            
                                                r
                                                e
                                                f
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
Where             
                
                    
                        P
                    
                    
                        m
                        e
                        a
                        s
                    
                
            
         is measured power and             
                
                    
                        P
                    
                    
                        r
                        e
                        f
                    
                
            
         is reference/total power.  Measured power is estimated to be the difference between reference power and reflected power (            
                
                    
                        P
                    
                    
                        R
                    
                
            
        ).
            
                
                    
                        
                            
                                loss
                                
                                    
                                        dB
                                    
                                
                                =
                                10
                                ∙
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                r
                                                e
                                                f
                                            
                                        
                                        -
                                        
                                            
                                                P
                                            
                                            
                                                R
                                            
                                        
                                    
                                    
                                        
                                            
                                                P
                                            
                                            
                                                r
                                                e
                                                f
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                l
                o
                s
                s
                
                    
                        d
                        B
                    
                
                =
                10
                ∙
                
                    
                        
                            
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                r
                                                e
                                                f
                                            
                                        
                                    
                                    
                                        
                                            
                                                P
                                            
                                            
                                                r
                                                e
                                                f
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                R
                                            
                                        
                                    
                                    
                                        
                                            
                                                P
                                            
                                            
                                                r
                                                e
                                                f
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                10
                ∙
                
                    
                        
                            
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                1
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        R
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        r
                                                        e
                                                        f
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                10
                ∙
                
                    
                        
                            
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                1
                                -
                                R
                            
                        
                    
                
            
        
Where a reflection coefficient R is substituted for the ratio between reflected power and total power.  Further substituting Jin’s [Equation 1] for the reflection coefficient found within [0085], wherein             
                
                    
                        Z
                    
                    
                        L
                    
                
            
         is the impedance of the second layer (through which sound wave travels, away from transducer) and            
                 
                
                    
                        Z
                    
                    
                        O
                    
                
            
         is the impedance of the first layer:
            
                l
                o
                s
                s
                
                    
                        d
                        B
                    
                
                =
                10
                ∙
                
                    
                        
                            
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                1
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        L
                                                    
                                                
                                                -
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        O
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        L
                                                    
                                                
                                                +
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        O
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
Substituting 0.35dB in for loss, which the expression must be less than or equal to:
            
                0.35
                ≥
                10
                ∙
                
                    
                        
                            
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                1
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        L
                                                    
                                                
                                                -
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        O
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        L
                                                    
                                                
                                                +
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        O
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                0.035
                ≥
                
                    
                        
                            
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                1
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        L
                                                    
                                                
                                                -
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        O
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        L
                                                    
                                                
                                                +
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        O
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
The logarithm is removed by raising both sides of the expression, each as a power of 10, and simplifying:
            
                
                    
                        10
                    
                    
                        0.035
                    
                
                ≥
                1
                -
                
                    
                        
                            
                                
                                    
                                        Z
                                    
                                    
                                        L
                                    
                                
                                -
                                
                                    
                                        Z
                                    
                                    
                                        O
                                    
                                
                            
                            
                                
                                    
                                        Z
                                    
                                    
                                        L
                                    
                                
                                +
                                
                                    
                                        Z
                                    
                                    
                                        O
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        10
                    
                    
                        0.035
                    
                
                -
                1
                ≥
                
                    
                        
                            
                                Z
                            
                            
                                O
                            
                        
                        -
                        
                            
                                Z
                            
                            
                                L
                            
                        
                    
                    
                        
                            
                                Z
                            
                            
                                L
                            
                        
                        +
                        
                            
                                Z
                            
                            
                                O
                            
                        
                    
                
            
        
            
                
                    
                        
                            
                                Z
                            
                            
                                L
                            
                        
                        +
                        
                            
                                Z
                            
                            
                                O
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                10
                            
                            
                                0.035
                            
                        
                        -
                        1
                    
                
                ≥
                
                    
                        Z
                    
                    
                        O
                    
                
                -
                
                    
                        Z
                    
                    
                        L
                    
                
            
        
            
                
                    
                        Z
                    
                    
                        L
                    
                
                ∙
                
                    
                        10
                    
                    
                        0.035
                    
                
                -
                
                    
                        Z
                    
                    
                        L
                    
                
                +
                
                    
                        Z
                    
                    
                        O
                    
                
                ∙
                
                    
                        10
                    
                    
                        0.035
                    
                
                -
                
                    
                        Z
                    
                    
                        O
                    
                
                ≥
                
                    
                        Z
                    
                    
                        O
                    
                
                -
                
                    
                        Z
                    
                    
                        L
                    
                
            
        
            
                
                    
                        Z
                    
                    
                        L
                    
                
                ∙
                
                    
                        10
                    
                    
                        0.035
                    
                
                +
                
                    
                        Z
                    
                    
                        O
                    
                
                ∙
                
                    
                        10
                    
                    
                        0.035
                    
                
                ≥
                2
                ∙
                
                    
                        Z
                    
                    
                        O
                    
                
            
        
            
                
                    
                        Z
                    
                    
                        L
                    
                
                ∙
                
                    
                        10
                    
                    
                        0.035
                    
                
                ≥
                
                    
                        Z
                    
                    
                        O
                    
                
                
                    
                        2
                        -
                        
                            
                                10
                            
                            
                                0.035
                            
                        
                    
                
            
        
            
                
                    
                        Z
                    
                    
                        L
                    
                
                ≥
                
                    
                        Z
                    
                    
                        O
                    
                
                ∙
                
                    
                        
                            
                                2
                                -
                                
                                    
                                        10
                                    
                                    
                                        0.035
                                    
                                
                            
                        
                    
                    
                        
                            
                                10
                            
                            
                                0.035
                            
                        
                    
                
                ~
                
                    
                        Z
                    
                    
                        O
                    
                
                ∙
                0.845143
            
        
The impedance of the second layer must be greater than or equal to approximately 84.5143% of the impedance of the first layer, to produce a value of attenuation not exceeding 0.35 dB.
Referring to Figure 7A and [0106] of Jin, layers 740, 730 and 720 are respectively treated as corresponding to the claimed first layer, adhesive and second layer, assigned Jin’s impedance values of 3.04 MRayl, 2.95 MRayl and 3 MRayl.
Waves transmitting away from the transducer and returning through these layers encounter the following sequence of first and second layers, with the indicated difference in impedance:
(a)	When transitioning from 740 to 730, change in impedance is from 3.04 MRayl to 2.95 MRayl (second impedance is ~97% first impedance);
(b)	When transitioning from 730 to 720, change in impedance is from 2.95 MRayl to 3 MRayl (second impedance is ~102% first impedance);
(c)	When transitioning (returning) from 720 to 730, change in impedance is from 3 MRayl to 2.95 MRayl (second impedance is ~98% first impedance);
(d)	When transitioning (returning) from 730 to 740, change in impedance is from 2.95 MRayl to 3.04 MRayl (second impedance is ~103% first impedance).
With the example layers’ values of impedance provided by Jin, radiated ultrasonic waves at no point transition across the interface of two layers, with a second layer having an impedance value lower than 97% of the first layer.  By virtue of 97% being greater than the above derived ~84.5143%, there is no interface encountered by ultrasonic waves producing a value of attenuation greater than 0.35 dB.  This is considered in keeping with Jin’s desire to provide device protection that does not impede fingerprint recognition [0011].
The expression of impedance taking the claimed form of             
                Z
                =
                ρ
                ∙
                C
                =
                
                    ρ
                    ∙
                    E
                
            
         is common knowledge in the art3.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the film of Kwon to be modified wherein wherein a difference in impedance among the liquid crystal, the first layer, the second layer, and the liquid crystal adhesive layer is controlled so that performance degradation of the fingerprint recognition is within 0.35 dB, and wherein the impedance is an acoustic impedance calculated by an equation below:
            
                Z
                =
                ρ
                ∙
                C
                =
                
                    ρ
                    ∙
                    E
                
            
        
wherein Z is the acoustic impedance, p is a density, C is an ultrasound velocity, and E is a volume modulus, in view of the teaching of Jin, to provide enhanced device protection that does not impede fingerprint recognition.

Regarding claim 2, Kwon in view of Jin discloses the liquid crystal protection film of claim 1.  
Kwon does not explicitly teach the protection film being provided wherein the first layer includes at least one of polyethylene terephthalate (PET), polyethylene (PE), polycarbonate (PC), polypropylene (PP), polymethyl methacrylate (PMMA), and polyurethane (PU).
However, Jin’s ultrasonic fingerprint sensor [0001] is established (e.g. Figure 7A) using a topmost layer (e.g. 720) with which an input object (Comprising 10) comes into contact, formed from – among other options – polyethylene terephthalate [0101].  This is considered in keeping with Jin’s desire to provide device protection that does not impede fingerprint recognition [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the film of Kwon to be modified wherein the first layer includes at least one of polyethylene terephthalate (PET), polyethylene (PE), polycarbonate (PC), polypropylene (PP), polymethyl methacrylate (PMMA), and polyurethane (PU), in view of the teaching of Jin, to provide device protection that does not impede fingerprint recognition.

Regarding claim 4, Kwon in view of Jin discloses the liquid crystal protection film of claim 2.  
Kwon does not explicitly disclose the protection film wherein the liquid crystal adhesive layer includes at least one of a silicone-based adhesive, an acrylic adhesive, and a urethane-based adhesive.
However, Jin’s ultrasonic fingerprint sensor [0001] is established (e.g. Figure 7A) using an adhesive layer (Comprising 730) formed from any among a silicon-based adhesive, an acrylic adhesive or a urethane-based adhesive [0103].  This is considered in keeping with Jin’s desire to provide device protection that does not impede fingerprint recognition [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the film of Kwon to be modified wherein the liquid crystal adhesive layer includes at least one of a silicone-based adhesive, an acrylic adhesive, and a urethane-based adhesive, in view of the teaching of Jin, to provide device protection that does not impede fingerprint recognition.

Regarding claim 5, Kwon in view of Jin discloses the liquid crystal protection film of claim 4.  
Kwon in view of Jin does not explicitly disclose the film wherein the liquid crystal adhesive layer is configured to have an impedance within a preset difference from an impedance of the first layer.
However, Jin’s ultrasonic fingerprint sensor [0001] is established (e.g. Figure 7A) with an adhesive (Comprising 730 of Figures 6 – 7B) among the layers whose thickness is regulated to control an overall impedance of the protective film [0105] with less than a specified impedance difference relative to adjacent layers, to minimize sound wave reflection [0106].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the film of Kwon to be modified wherein the liquid crystal adhesive layer is configured to have an impedance within a preset difference from an impedance of the first layer, in view of the teaching of Jin, to minimize sound wave reflections.

Regarding claim 6, Kwon in view of Jin discloses the liquid crystal protection film of claim 5.  
Kwon does not explicitly disclose the film wherein a thickness or a medium of the liquid crystal adhesive layer is controlled so that an ultrasonic wave passing through the liquid crystal adhesive layer has a wavelength within a preset difference from a wavelength of an ultrasonic wave passing through the first layer.
However, Jin’s ultrasonic fingerprint sensor [0001] is established (e.g. Figure 7A) with an adhesive (Comprising 730) and other layers having thicknesses of one half the wavelength of the sensor operating frequency to improve fingerprint recognition [0105].

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the film of Kwon to be modified wherein a thickness or a medium of the liquid crystal adhesive layer is controlled so that an ultrasonic wave passing through the liquid crystal adhesive layer has a wavelength within a preset difference from a wavelength of an ultrasonic wave passing through the first layer, in view of the teaching of Jin, to improve fingerprint recognition.

Regarding claim 7, Kwon in view of Jin discloses the liquid crystal protection film of claim 6.  
Kwon does not expressly state protection film being provided wherein the thickness of the liquid crystal adhesive layer is controlled so that λ, which is the wavelength of the ultrasonic wave passing through the liquid crystal adhesive layer, becomes a multiple of λ/2.
However, Jin’s ultrasonic fingerprint sensor [0001] is established (e.g. Figure 7A) with an adhesive (Comprising 730) and other layers respectively having thicknesses of one half the wavelength of the sensor operating frequency to improve fingerprint recognition [0105].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the film of Kwon to be modified wherein the thickness of the liquid crystal adhesive layer is controlled so that λ, which is the wavelength of the ultrasonic wave passing through the liquid crystal adhesive layer, becomes a multiple of λ/2, in view of the teaching of Jin, to improve fingerprint recognition.

Regarding claim 8, Kim in view of Jin discloses the liquid crystal protection film of claim 6.  
Kwon does not expressly state the protection film being provided wherein a thickness of the first layer is controlled so that λ, which is the wavelength of a ultrasonic wave passing through the first layer, becomes a multiple of λ/2.
However, Jin’s ultrasonic fingerprint sensor [0001] is established (e.g. Figure 7A) with a first substrate layer (Comprising 720) and other layers having thickness of one half the wavelength of the sensor operating frequency to improve fingerprint recognition [0105].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the film of Kwon to be modified wherein wherein a thickness of the first layer is controlled so that λ, which is the wavelength of a ultrasonic wave passing through the first layer, becomes a multiple of λ/2, in view of the teaching of Jin, to improve fingerprint recognition.

Regarding claim 9, Kwon in view of Jin discloses the liquid crystal protection film of claim 1.  
Kwon does not explicitly disclose the protection film wherein a release film part configured to adhere to a lower portion of the liquid crystal protection film part, wherein the release film part comprises: a release film configured to protect a lower adhesive surface of the liquid crystal protection film part; and a release layer formed above the release film so that the release film is attachable to or detachable from the lower portion of the liquid crystal protection film part.
However, Jin’s ultrasonic fingerprint sensor [0001] is established (e.g. Figure 7A) with an adhesive (Comprising 710) with which a front plate (Comprising 610) is releasably secured ([0103]: May be “...peeled off...”) to the protective film (Comprising 700).  This is among measures taken to implement device protection without degrading device performance [0016].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the film of Kwon to be modified wherein a release film part configured to adhere to a lower portion of the liquid crystal protection film part, wherein the release film part comprises: a release film configured to protect a lower adhesive surface of the liquid crystal protection film part; and a release layer formed above the release film so that the release film is attachable to or detachable from the lower portion of the liquid crystal protection film part, in view of the teaching of Jin, to provide device protection that does not degrade performance.


ii.	Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Jin, as applied to claim 1 above, and further in view of Oh et al. (2020/0091458; hereinafter Oh).

Regarding claim 3, Kwon in view of Jin discloses the liquid crystal protection film of claim 2.  
Kwon in view of Jin does not expressly state the protection film being provided wherein the second layer is formed by thermally curable hard coating or UV hard coating, or is formed by laminating with a same base layer as that of the first layer by heat or adhesion.
However, Oh’s protective film [0002] may form upon the base layer (120 of Figure 9) a functional layer (130) by hard coating [0111].  This is among the measures taken to increase device durability [0006] and is considered an alternative to Kwon’s adhesive [0051], which is not explicitly stated as being that by which multiple instances of a transparent layer are laminated [0102].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the protection film of Kwon to be modified wherein the second layer is formed by thermally curable hard coating or UV hard coating, or is formed by laminating with the same base layer as that of the first layer by heat or adhesion in view of the teaching of Oh to increase device durability.


Regarding claim 10, Kwon in view of Jin discloses the liquid crystal protection film of claim 1.  
Kwon in view of Jin does not explicitly discloses the film wherein the liquid crystal protection film is curved and pressurized to correspond to a shape of the liquid crystal, and a curved portion thereof has a curvature, so that the curved portion is three-dimensionally formed to prevent a springback phenomenon and prevent occurrence of thermal wrinkles or molding damage.
However, Oh’s protective film [0002] may transition from a planar state (Figure 4) to one having been elastically bent (Figure 5) wherein both the base layer (120) and display (20) undergo a tensile strain (Figure 6) within a shared region (A of Figure 5) that does not cause the device to buckle [0046].  This is considered an enhancement of Jin’s accommodating of a device curved region (Comprising 110D of Figure 9; [0112]), which stands to similarly benefit from such a modification.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the protection film of Kwon to be modified wherein the liquid crystal protection film is curved and pressurized to correspond to a shape of the liquid crystal, and a curved portion thereof has a curvature, so that the curved portion is three-dimensionally formed to prevent a springback phenomenon and prevent occurrence of thermal wrinkles or molding damage in view of the teaching of Oh to prevent the device from buckling.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph numbering according to PG Publication US 2021/0271840 A1.
        2 Evidentiary reference Lacefield (ISBN 978–92–131010–1) | page 293, equation 12.6
        3 Evidentiary reference Ikadai et al. (2019/0300425) | See expression between [0034] and [0035]